DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the office of Feng Shan on 4/23/2021.
The application has been amended as follows: 
3. (Original) A method for photocatalytic treatment of heavy metal ions, comprising the following steps…. (4) adding the functionalized hybrid nanotubes C@MoS2/SnS2 to a solution containing heavy metal ions and is irradiated to realize photocatalytic treatment of heavy metal ions.
7. (Original) The method according to claim 3, wherein in step (4), the irradiation is irradiated by 

Allowable Subject Matter
Claims 1-7 and 11-15 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not suggest nor fairly disclose obtaining a dispersion by ultra sonication; heating the dispersion and then centrifuging, then drying the solid matter and then calcining to obtain C@MoS2 nanotubes; (3) adding C@MoS2 nanotubes into water containing SnCl4-5H2O and KSCN, and hydrothermally reacting to obtain functionalized hybrid nanotubes C@MoS2/SnS2.
3-EDA nanowires.
The prior art does not suggest nor fairly disclose adding the functionalized hybrid nanotubes C@MoS2/SnS2 to a solution containing heavy metal ions and irradiated to realize photocataiytic treatment of heavy metal ions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774